Case 19-13253 Doc 24 Filed 12/05/19 Entered 12/05/19 14:22:32 Main Document Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT

                                EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                 CASE NO. 19-13253

   OFFSHORE MARINE CONTRACTORS, INC.                                      CHAPTER 11

   DEBTOR                                                                 SECTION “A”

                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

          PLEASE TAKE NOTICE that Raimy D. Eymard, Louis J. Eymard, II, and Michael M.

   Eymard hereby appear by their counsel, Lugenbuhl, Wheaton, Peck, Rankin & Hubbard

   (“Counsel”). Counsel hereby enter their appearance pursuant to section 1109(b) of Title 11 of the

   United States Code (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy

   Procedure (the “Bankruptcy Rules”), and request that the undersigned be added to the official

   mailing matrix and service lists in the above-captioned Chapter 11 cases.

          PLEASE TAKE FURTHER NOTICE that Counsel request, pursuant to Bankruptcy

   Rules 2002, 3017, and 9007 and section 1109(b) of the Bankruptcy Code, that copies of all notices

   and pleadings given or required to be given in these Chapter 11 cases and copies of all papers served

   or required to be served in these Chapter 11 cases, including but not limited to, all notices (including

   those required by Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules,

   statements, Chapter 11 plans, disclosure statements and all other matters arising herein or in any

   related adversary proceeding, be given and served upon Raimy D. Eymard, Louis J. Eymard, II,

   and Michael M. Eymard through service upon Counsel, at the addresses, telephone, and email

   addresses set forth below:




                                                      1
Case 19-13253 Doc 24 Filed 12/05/19 Entered 12/05/19 14:22:32 Main Document Page 2 of 3




                               Raimy D. Eymard, Louis J. Eymard, II,
                                      and Michael M. Eymard
                                    Attn: Benjamin W. Kadden
                            Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
                                    601 Poydras St., Suite 2775
                                      New Orleans, LA 70130
                                    Telephone: (504) 568-1990
                                     Facsimile: (504) 310-9195
                                   E-mail: bkadden@lawla.com

          PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

   Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

   Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

   application, complaint or demand, motion, petition, pleading or request, and answering or reply

   papers filed in these cases, whether formal or informal, written or oral, and whether served,

   transmitted or conveyed by mail, email, hand delivery, telephone, telegraph, telex or otherwise

   filed or made with regard to the above-captioned Chapter 11 cases and proceedings therein.

          PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

   Notice Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a waiver of any

   of the rights of Raimy D. Eymard, Louis J. Eymard, II, and Michael M. Eymard, including, without

   limitation, to (i) request that final orders in non-core proceedings be entered only after de novo

   review by a higher court; (ii) demand trial by jury in any proceeding in this case, or any case,

   controversy, or adversary proceeding related to this case; (iii) request withdrawal of the reference

   in any matter subject to mandatory or discretionary withdrawal; or (iv) any other rights, claims,

   actions, defenses, setoffs, or recoupments to which Raimy D. Eymard, Louis J. Eymard, II, and

   Michael M. Eymard may be entitled in law or in equity, all of which rights, claims, actions,

   defenses, setoffs, and recoupments are expressly reserved and not waived.




                                                    2
Case 19-13253 Doc 24 Filed 12/05/19 Entered 12/05/19 14:22:32 Main Document Page 3 of 3




                                               Respectfully Submitted,

   LUGENBUHL, WHEATON, PECK,                    /s/ Benjamin W. Kadden
      RANKIN & HUBBARD                         BENJAMIN W. KADDEN (#29927)
                                               CHRISTOPHER T. CAPLINGER (#25357)
                                               601 Poydras Street, Suite 2775
                                               New Orleans, LA 70130
                                               Telephone: (504) 568-1990
                                               Facsimile: (504) 310-9195
                                               Email: bkadden@lawla.com
                                                      ccaplinger@lawla.com;
                                               Counsel for Raimy D. Eymard, Louis J.
                                               Eymard, II, and Michael M. Eymard



                                  CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of the Notice of Appearance and

   Request for Notices using the CM/ECF electronic filing system and the same will be sent to all

   counsel of record by operation of same as indicated below on this 5th day of December 2019.

          Brandon      A.     Brown     for   Offshore    Marine Contractors, Inc.
          bbrown@stewartrobbins.com
          Jan Marie Hayden for Caterpillar Financial Services Corporation
          jhayden@bakerdonelson.com
          Paul Douglas Stewart, Jr. dstewart@stewartrobbins.com
          Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov


                                                 /s/ Benjamin W. Kadden




                                                   3
